Title: From Benjamin Franklin to John Adams, 12 March 1782
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, March 12. 1782
Having concluded to provide for the Payment of the Bills drawn on Mr. Laurens in favour of Mr Ross, which were presented to you last Year, this is to request that you would examine and accept the said Bills, and keep an Account of them. I have ordered Money into the Hands of Messrs Fizeaux and Grand for the Payment of those that are in the Possession of Messrs Larwood & Co. at Amsterdam. With great Regard I have the honour to be Sir, Your Excellency’s most obedt & most humble Servant
B Franklin
His Excelly. J. Adams Esqr
